                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


  JENNIFER L. HENNINGTON, #20373-078               §
                                                   §
  VS.                                              §               CIVIL ACTION NO. 4:16cv603
                                                   §          CRIMINAL ACTION NO. 4:15cr56(1)
  UNITED STATES OF AMERICA                         §

                                      ORDER OF DISMISSAL

          This case was referred to United States Magistrate Judge Christine A. Nowak, who issued

  a Report and Recommendation concluding that the motion to vacate, set aside, or correct sentence

  should be dismissed without prejudice as the relief she seeks should be filed in a petition pursuant

  to 28 U.S.C. § 2241. Movant filed objections.

          The Report of the Magistrate Judge, which contains proposed findings of fact and

  recommendations for the disposition of such action, has been presented for consideration. Having

  made a de novo review of the objections raised by Movant to the Report, the Court concludes that

  the findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings

  and conclusions of the Court. Movant fails to show her § 2255 motion is appropriate. She asks the

  Court to assess credit for time served, which is properly raised in a petition pursuant to 28 U.S.C.

. § 2241, and must be filed in the district in which she is imprisoned. It is accordingly

          ORDERED that the motion to vacate, set aside, or correct sentence is DISMISSED without

  prejudice. Movant should file a § 2241 petition in her imprisonment district. It is also

          ORDERED that all motions not previously ruled on are hereby DENIED.
           SIGNED this 4th day of December, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
